DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 11 recites the limitation "the valve”.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-14, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6073291 issued to Davis in view of European Publication No. EP-1269959 issued to Sanchez.

claim 1,
Davis discloses an inflatable transfer mattress, (Davis: FIG. 4 (11) see also col. 22 lines 66-67 and col. 23 lines 1-3) comprising: a top panel; (Davis: FIG. 5 (13)) a bottom panel (Davis: FIG. 5 (17)) having a perimeter sealingly coupled to a perimeter of the top panel to define an internal volume therebetween, (Davis: FIGS. 1-2 see also col. 19 lines 45-48 “the inflation hose 55 may also be attached through an orifice in the peripheral wall member 15 at the lower end of the transfer apparatus, as shown in FIGS. 1 and 2 and, in this case, the extreme edges of the top and bottom sheets may be attached directly to the top and bottom of the peripheral wall member 15 at the lower portion of the inflatable mat in the same manner as along other edges of the top and bottom sheets.” Wherein the top and bottom sheets are sealingly coupled along their perimeters via (15)) wherein the internal volume is configured to receive an air flow therein; (Davis: FIG. 2 (55) see col. 19 lines 21-23) … a first inflatable wedge (Davis: FIG. 13 (27a)) … wherein the first inflatable wedge (Davis: FIG. 10 (27a)) is configured to be transitioned from a deflated state (Davis: FIG. 11 shows (27a) in a deflated state) to an inflated state, (Davis: FIG. 10 (27a) shows the wedge in its inflated state) and wherein the first inflatable wedge is configured to rotate a patient to a predetermined angle with respect to the top panel in the inflated state. (Davis: FIG. 14 see how the patient is rolled to its side at a predetermined angle with respect to top panel (13))
Davis does not appear to disclose a first wedge pocket coupled to an outer surface of the top panel; and a first inflatable wedge sized and configured to be inserted into the first wedge pocket.
However, Sanchez discloses a first wedge pocket (Sanchez: FIG. 2 (5)) coupled to an outer surface of the top panel; (Sanchez: FIG. 5 (2, 9) also [0017] where the panel folds over and a first inflatable wedge sized and configured to be inserted into the first wedge pocket. (Sanchez: FIG. 2 (6) see how the inflatable wedges are inserted into the pockets)
Thus it would have been obvious for one having ordinary skill in the art to provide the device of Davis with wedge pockets in view of the teachings of Sanchez, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods by attaching wedge pockets to the already present wedges with no change in their respective functions, and the combination would have yielded nothing more than protected the inflatable wedges from bacteria originating from the patient in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 2,
	The Davis/Sanchez combination discloses the inflatable transfer mattress of claim 1, comprising a first airflow path (Davis: FIG. 13 (41)) extending from a first valve (Davis: FIG. 13 (37)) to a first opening formed in the first inflatable wedge. (Davis: FIG. 13 the part where (41) meets with 27a may be interpreted as an opening, see also col. 25 lines 60-67 in Davis)


Regarding claim 6,
	The Davis/Sanchez combination discloses the inflatable mattress of claim 2, comprising: a second wedge pocket (Sanchez: FIG. 2 (5)) coupled to the outer surface of the top panel; (Sanchez: FIG. 4 (2, 9) also [0017] where the panel folds over the railing (9) to and a second inflatable wedge sized and configured to be inserted into the second wedge pocket, (Sanchez: FIG. 2 (6) see how the inflatable wedges are inserted into the pockets) wherein the second inflatable wedge (Davis: FIG. 14 (27b)) is configured to be transitioned from a deflated state (Davis: FIG. 12 shows a deflated state) to an inflated state, (Davis: FIG. 10 shows an inflated state) and wherein the second inflatable wedge is configured to rotate the patient to the predetermined angle in the inflated state, (Davis: FIG. 14 shows a patient that is rotated at some predetermined angle in the inflated state) 
and a second airflow path (Davis: FIG. 13 (43)) extending from a second valve (Davis: FIG. 13 (39)) to a first opening formed in the second inflatable wedge. (Davis: FIG. 13 the part where (43) meets with 27b may be interpreted as an opening, see also col. 25 lines 60-67 in Davis)

Regarding claim 7,
	The Davis/Sanchez combination discloses the inflatable mattress of claim 1, wherein the first wedge pocket defines a complimentary geometry with respect to the first inflatable wedge when the first inflatable wedge is in the inflated state. (Sanchez: FIG. 2 shows the pocket defining a complimentary geometry with respect to the inflatable wedge when it is in the inflated state.)

Regarding claim 8,
	The Davis/Sanchez combination discloses the inflatable mattress of claim 1, comprising a plurality of stringers (Davis: FIG. 3 (23)) positioned within the internal volume, (Davis: FIG. 3) wherein a first edge of each of the plurality of stringers is coupled to the top panel and a second edge of each of the plurality of stringers is coupled to the bottom panel. (Davis: col. 20 lines 20-28 see FIG. 3)

Regarding claim 9,
	The Davis/Sanchez combination discloses the inflatable transfer mattress of claim 1, wherein the bottom panel defines a plurality of holes (Davis: FIG. 13 (19)) configured to provide air flow from the internal volume to an area located between the bottom panel and a surface. (Davis: col. 25 lines 45-47, “a plurality of orifices 19 provide an underlying air film on which the transfer mattress may be moved”)

Regarding claim 10,
	The Davis/Sanchez combination discloses the inflatable transfer mattress of claim 1, wherein the predetermined angle is an angle in the range of 0-30 degrees. (Davis: FIG. 15 shows the device at an angle between 0-30 degrees i.e. 0 degrees)

Regarding claim 11,
	The Davis/Sanchez combination discloses the inflatable transfer mattress of claim 1, comprising an inlet formed integrally with the top panel, (Davis: FIG. 13 the part where (44) meets with 13 may be interpreted as an inlet) wherein the inlet is configured to provide fluid communication between the internal volume and an air supply hose, (Davis: col. 25 lines 60-67 and col 26 line 1) wherein the inlet has a first diameter and the valve has a second diameter, and wherein the first diameter and the second diameter are different. (Davis: FIG. 13 wherein the drawing shows two different diameters of valve (33) and an inlet which 

Regarding claim 12,
	Davis discloses an inflatable transfer mattress, (Davis: FIG. 4 (11) see also col. 22 lines 66-67 and col. 23 lines 1-3) comprising: a top panel; (Davis: FIG. 5 (13)) a bottom panel (Davis: FIG. 5 (17)) having a perimeter sealingly coupled to a perimeter of the top panel to define an internal volume therebetween, (Davis: FIGS. 1-2 see also col. 19 lines 45-48 “the inflation hose 55 may also be attached through an orifice in the peripheral wall member 15 at the lower end of the transfer apparatus, as shown in FIGS. 1 and 2 and, in this case, the extreme edges of the top and bottom sheets may be attached directly to the top and bottom of the peripheral wall member 15 at the lower portion of the inflatable mat in the same manner as along other edges of the top and bottom sheets.” Wherein the top and bottom sheets are sealingly coupled along their perimeters via (15)) wherein the internal volume is configured to receive an air flow therein, (Davis: FIG. 2 (55) see col. 19 lines 21-23)  wherein the bottom panel defines a plurality of holes configured to provide air flow from the internal volume to an area located between the bottom panel and a surface; (Davis: col. 25 lines 45-47, “a plurality of orifices 19 provide an underlying air film on which the transfer mattress may be moved” see FIG. 13 (19) as well) … a first inflatable wedge (Davis: FIG. 13 (27a)) … wherein the first inflatable wedge (Davis: FIG. 10 (27a)) is configured to be transitioned from a deflated state (Davis: FIG. 11 shows (27a) in a deflated state) to an inflated state, (Davis: FIG. 10 (27a) shows the wedge in its inflated state) and wherein the first inflatable wedge is configured to rotate a patient to a predetermined angle with respect to the top panel in the inflated state. and a first airflow path extending from a first valve to a first opening formed in the first inflatable wedge. (Davis: FIG. 13 the part where (41) meets with 27a may be interpreted as an opening, see also col. 25 lines 60-67 in Davis)
Davis does not appear to disclose a first wedge pocket coupled to an outer surface of the top panel; and a first inflatable wedge sized and configured to be inserted into the first wedge pocket.
However, Sanchez discloses a first wedge pocket (Sanchez: FIG. 2 (5)) coupled to an outer surface of the top panel; (Sanchez: FIG. 5 (2, 9) also [0017] where the panel folds over the railing (9) to connect to the top panel (2)) and a first inflatable wedge sized and configured to be inserted into the first wedge pocket. (Sanchez: FIG. 2 (6) see how the inflatable wedges are inserted into the pockets)
Thus it would have been obvious for one having ordinary skill in the art to provide the device of Davis with wedge pockets in view of the teachings of Sanchez, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods by attaching wedge pockets to the already present wedges with no change in their respective functions, and the combination would have yielded nothing more than protected the inflatable wedges from bacteria originating from the patient in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 13,
The Davis/Sanchez combination discloses the inflatable transfer mattress of claim 12, comprising: a second wedge pocket (Sanchez: FIG. 2 (5)) coupled to the outer surface of the top panel; (Sanchez: FIG. 4 (2, 9) also [0017] where the panel folds over the railing (9) to connect to the top panel (2)) a second inflatable wedge sized and configured to be inserted into the second wedge pocket, (Sanchez: FIG. 2 (6) see how the inflatable wedges are inserted into the pockets) wherein the second inflatable wedge (Davis: FIG. 14 (27b)) is configured to be transitioned from a deflated state (Davis: FIG. 12 shows a deflated state) to an inflated state, (Davis: FIG. 14 shows an inflated state) and wherein the second inflatable wedge is configured to rotate the patient to a second predetermined angle in the inflated state; (Davis: FIG. 14 shows a patient that is rotated at a second predetermined angle in the inflated state different then 27a when the angle is measured from the left horizontal (perhaps 135 degrees from the left) a second airflow path (Davis: FIG. 13 (43)) extending from a second valve (Davis: FIG. 13 (39)) to a first opening formed in the second inflatable wedge. (Davis: FIG. 13 the part where (43) meets with 27b may be interpreted as an opening, see also col. 25 lines 60-67 in Davis)


Regarding claim 14,
The Davis/Sanchez combination discloses the inflatable transfer mattress of claim 13, wherein the first predetermined angle is opposite the second predetermined angle. (Davis: FIG. 14 shows a patient that is rotated at a second predetermined angle in the inflated state different then 27a when the angle is measured from the left horizontal (perhaps 135 degrees from the left) compare FIGS. 10 and 14 with each other or FIGS. 10 and 11)


claim 18,
Davis discloses a method of positioning a patient, comprising: positioning an inflatable transfer mattress (Davis: Abstract) on a first surface, (Davis: FIG. 3 (11) the top surface may be interpreted as a first surface ) the inflatable transfer mattress comprising a top panel, (Davis: FIG. 5 (13)) a bottom panel (Davis: FIG. 5 (17)) having a perimeter sealingly coupled to a perimeter of the top panel to define an internal volume configured to receive an airflow, (Davis: FIGS. 1-2 see also col. 19 lines 45-48 “the inflation hose 55 may also be attached through an orifice in the peripheral wall member 15 at the lower end of the transfer apparatus, as shown in FIGS. 1 and 2 and, in this case, the extreme edges of the top and bottom sheets may be attached directly to the top and bottom of the peripheral wall member 15 at the lower portion of the inflatable mat in the same manner as along other edges of the top and bottom sheets.” Wherein the top and bottom sheets are sealingly coupled along their perimeters via (15)) … a first inflatable wedge (Davis: FIG. 13 (27a)) … positioning a patient on the inflatable transfer mattress; (Davis: FIG. 15) and inflating the first inflatable wedge from a deflated state to an inflated state, wherein inflation of the first inflatable wedge rotates the patient to a first predetermined angle with respect to the top panel in the inflated state, (Davis: FIG. 14 shows the patient being rotated on one of the wedges, (27b) which would also be the same case for when the patient is on (27a))  and wherein the first inflatable wedge is inflated by an inflation device (Davis: FIG. 13 (47)) coupled to a first airflow path (Davis: FIG. 13 (44)) including a first valve (Davis: FIG. 13 (37)) formed integrally with the top panel. (Davis: FIG. 13 (37) wherein (37) is formed to be integral with the top panel by selectively controlling the flow of air)
a first wedge pocket coupled to an outer surface of the top panel, and a first inflatable wedge sized and configured to be inserted into the first wedge pocket.
However, Sanchez discloses a first wedge pocket (Sanchez: FIG. 2 (5)) coupled to an outer surface of the top panel; (Sanchez: FIG. 5 (2, 9) also [0017] where the panel folds over the railing (9) to connect to the top panel (2)) and a first inflatable wedge sized and configured to be inserted into the first wedge pocket. (Sanchez: FIG. 2 (6) see how the inflatable wedges are inserted into the pockets)
Thus it would have been obvious for one having ordinary skill in the art to provide the device of Davis with wedge pockets in view of the teachings of Sanchez, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods by attaching wedge pockets to the already present wedges with no change in their respective functions, and the combination would have yielded nothing more than protected the inflatable wedges from bacteria originating from the patient in which one of ordinary skill in the art would have recognized as a predictable result.


Regarding claim 20,
The Davis/Sanchez combination discloses the method of claim 18, comprising: providing airflow to the internal volume defined between the top panel and the bottom panel to inflate the inflatable transfer mattress, (Davis: FIG. 13 (47) provides air flow to the top panel via (44)) wherein the bottom panel (Davis: FIG. 13 (19)) defines a plurality of holes sized and configured to provide air flow to a volume positioned between the bottom panel and the first surface, (Davis: FIG. 13 see col. 25 lines 45-47) wherein the airflow to the internal volume is provided by a first supply hose (Davis: FIG. 13 (44)) coupled to the inflation device and the first inflatable wedge is inflated by a second supply hose coupled to the inflation device; (Davis: FIG. 13 (41)) and sliding the inflatable transfer mattress from the first surface to a second surface, wherein the air flow to the volume positioned between the bottom panel and the first surface reduces friction between the inflatable transfer mattress, the first surface, and the second surface. (Davis: col. 18 lines 10-17, which state the purpose of the perforated holes to facilitate movement from one surface to another)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis and Sanchez as applied to claims above, and further in view of U.S. Patent No. 6701544 issued to Heimbrock.

Regarding claim 4,
	The Davis/Sanchez combination discloses the inflatable mattress of claim 2, comprising: a second wedge pocket (Sanchez: FIG. 2 (5)) coupled to the outer surface of the top panel; (Sanchez: FIG. 4 (2, 9) also [0017] where the panel folds over the railing (9) to connect to the top panel (2)) and a second inflatable wedge sized and configured to be inserted into the second wedge pocket, (Sanchez: FIG. 2 (6) see how the inflatable wedges are inserted into the pockets) wherein the second inflatable wedge (Davis: FIG. 14 (27b)) is configured to be transitioned from a deflated state (Davis: FIG. 12 shows a deflated state) to an inflated state, (Davis: FIG. 14 shows an inflated state) and wherein the second inflatable wedge is configured to rotate the patient to the predetermined angle in the inflated state, (Davis: FIG. 14 shows a patient that is rotated at some predetermined angle in the inflated state) 

Neither reference appears to disclose wherein the first airflow path extends from a second opening formed in the first inflatable wedge to a first opening formed in the second inflatable wedge.
However, Heimbrock discloses wherein the first airflow path extends from a second opening formed in the first inflatable wedge to a first opening formed in the second inflatable wedge. (Heimbrock: col. 9 lines 28-33 see also FIGS 18-19 which show the pump connected to the wedge with the wedge connected to the other wedges via “pop-off” valves)
Thus it would have been obvious for one having ordinary skill in the art to provide the device of Davis with an airflow path that extends from a second opening to a first opening of a second inflatable wedge in view of the teachings of Heimbrock, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than eliminate the need for multiple conduits by managing it into one conduit thereby reducing the amount of clutter in which one of ordinary skill in the art would have recognized as a predictable result.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis and Sanchez as applied to claims above, and further in view of U.S. Patent No. 9554956 issued to Reiners.

Regarding claim 19,
The Davis/Sanchez combination discloses the method of claim 18, wherein the inflatable transfer mattress comprising: a second wedge pocket (Sanchez: FIG. 2 (5)) coupled to the outer surface of the top panel, (Sanchez: FIG. 4 (2, 9) also [0017] where the panel folds over and a second inflatable wedge sized and configured to be inserted into the second wedge pocket, (Sanchez: FIG. 2 (6) see how the inflatable wedges are inserted into the pockets) … wherein inflation of the second inflatable wedge rotates the patient to a second predetermined angle with respect to the top panel in the inflated state, (Davis: FIG. 14 shows the patient being rotated and a predetermined angle) and wherein the second inflatable wedge is inflated by coupling the inflation device (Davis: FIG. 13 (47)) to a second airflow path (Davis: FIG. 13 (43)) including a second valve formed integrally with the top panel. (Davis: FIG. 13 (33) wherein the second valve may be interpreted as being formed integrally with the top panel since it is essential to the invention)
Davis does not appear to disclose and wherein the method comprises: deflating the first inflatable wedge to return the patient to an initial position; and inflating the second inflatable wedge from a deflated state to an inflated state,
However, Reiners discloses and wherein the method comprises: deflating the first inflatable wedge to return the patient to an initial position; and inflating the second inflatable wedge from a deflated state to an inflated state, (Reiners: col. 16 lines 4-41, see also FIGS. 17 and 18 which shows the prior art being used in this manner)
It would have been obvious for one having ordinary skill in the art to use the device of Davis in the manner described in the claim above as taught by Reiners since doing so would have allowed for patients to be easily rotated into a right/left lateral position in which one of ordinary skill would have seen as a predictable result.


Allowable Subject Matter

Claims 3, 5, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for prior art fails to disclose any reference or any references, which taken alone or in combination, teach or suggest, the specific combination of limitations as set forth in claims 3, 5 and 15. 
The combination of structure present in claim 3, 5, and 15 were not found in the prior art of record. In particular, the limitation “wherein the valve is formed integrally with the top panel, and wherein the first airflow path comprises a first enclosed path positioned within the internal volume and extending from the valve to a first port formed through the top panel.” in combination with the other structure present in its base claims were not found in the prior art of record. Although the prior art discloses a valve integral with the top panel the prior art does not disclose that the airflow path comprises a first enclosed path positioned within the internal volume and extending through the valve to a first port panel formed through the top panel. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 3, 5, and 15 may be forth or maintained.
Although all elements are individually known in the prior art, the examiner submits that it would be impermissible hindsight to maintain or set forth a rejection of the combination of elements of independent claim 3, 5, and 15 in view of the prior art of record.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/28/2021